DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  9 March 2022 has been entered.
 
Claim Rejections - 35 USC § 103
Claims 1-6,8,10-14,16,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in U.S. Patent Application Publication No. 2016/0228950 in view of Ponchel et al. in U.S. Patent No. 4,954,188 and Nasserrafi et al. in U.S. Patent Application Publication No. 2016/0047022. Bodily et al. teach using a 7xxx series aluminum alloy in additive manufacturing (see paragraphs 4 and 5) as a powder (see paragraph 4 in which additive manufacturing is disclosed as including powder bed technology such as selective laser sintering (SLS), selective laser melting (SLM) and Electron Beam Melting .
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Ponchel and Nasserrafi et al. as applied to claims 1 and 10 above, and further in view of Karlen et al. in U.S. Patent Application Publication No. 2017/0016094. Karlen et al. teach using Nickel from 0-1.0% wt in an aluminum alloy (See paragraph 15). It would have been obvious to adapt Bodily et al. in view of Ponchel, Nasserrafi et al. and Karlen et al. to provide this to minimize the amount of Nickel in the composition.
Claims 9 ,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Ponchel and Nasserrafi et al. as applied to claims 1 and 10 above, and further in view of Kawakami et al. in U.S. Patent No. 2011/0084229 A1. Kawakami et al. teach tin in the amount of 0.05 % (see paragraph 39), this is presumed to be by weight (see paragraph 58). It would have been obvious to adapt Bodily in view of Ponchel and Nasserrafi et al. to provide this to have the effect of tin in the composition. Regarding claim 20, Kawakami et al. further teach that the powder material is of 100 nm or less (see paragraph 37) and therefore considered to be of nanoparticle size. It would have been obvious to adapt Bodily in view of Ponchel, Nasserraffi et al., and Kawakami et al. to provide this to make small objects by additive manufacturing.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Ponchel, Nasserrafi et al. and Kawakami et al. as applied to claim 20 above, and further in view of  Martin et al. in U.S. Patent Application Publication No. 2015/0337423 A1.  Martin et al. teach a nanoparticles on the .
Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive.  It is considered that Bodily(950) in paragraph 4 additive manufacturing includes  is disclosed as including powder bed technology such as selective laser sintering (SLS), selective laser melting (SLM) and Electron Beam Melting (EBM), among others).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karabin et al. in U.S. Patent Application Publication No. 2019/0309402 discloses cold working (see paragraph 19) after the aluminum alloy product is formed. Please note that this application claims priority to non-provisional application No. 62/437,542, filed December 21,2016 that discloses forming by additive manufacturing with powder and selective heating by a laser and in paragraph 7 cold working.  Lin et al. in U.S. Patent Application Publication No. 2017/0120386 discloses after production by additive manufacturing deforming the product (see paragraph 46) and powder bed fusion (see paragraph 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761